UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-4105


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRAIG F. BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:09-cr-00578-HMH-4)


Submitted:   October 4, 2010                 Decided:   October 15, 2010


Before AGEE and    DAVIS,   Circuit   Judges,    and    HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant. Kevin F. McDonald,
Acting United States Attorney, William J. Watkins, Jr.,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Craig F. Bryant appeals his fifty-seven month total

sentence    imposed       following     his      guilty       plea    to    conspiracy     to

utter counterfeit checks, possession and intent to use false

identification documents or identification documents of another,

and possession without authority of the means of identification

of another person.             On appeal, he contends that the district

court failed to adequately explain the basis for his sentence

and    therefore        that   his   sentence      is    unreasonable. *          For    the

reasons that follow, we affirm.

             “Regardless of whether the sentence imposed is inside

or    outside     the    [g]uidelines      range,       the    appellate       court     must

review     the    sentence      under   an       abuse-of-discretion            standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                         Appellate courts

are    charged      with       reviewing      sentences         for        reasonableness,

considering both the procedural and substantive reasonableness

of a sentence.          Id.

             In    determining       procedural         reasonableness,          we     first

assess     whether       the    district      court     properly           calculated     the

defendant’s advisory guidelines range.                    Id.        We then determine


       *
       Bryant also challenged the enforceability of his waiver of
his right to appeal.    Because the Government concedes that the
appeal waiver is not enforceable under United States v. Manigan,
592 F.3d 621 (4th Cir. 2010), we will not enforce the waiver.



                                             2
whether    the    district         court       failed       to     consider       the    18    U.S.C.

§ 3553(a)     (2006)     factors          and     any       arguments       presented         by     the

parties,      treated        the        guidelines          as     mandatory,           selected       a

sentence      based    on     “clearly           erroneous          facts,”       or     failed       to

sufficiently       explain          the        selected          sentence.          Id.;       United

States v.     Pauley,        511    F.3d       468,        473    (4th     Cir.    2007).          “The

district      court     ‘must           make    an     individualized             assessment[,]’

apply[ing]       the   relevant           §     3553(a)          factors     to    the     specific

circumstances of the case before it.”                             United States v. Carter,

564   F.3d    325,     328    (4th        Cir.       2009)       (quoting       Gall     v.    United

States, 552 U.S. at 50 (2007)).

              Additionally, a district judge must express in open

court the reasons behind his chosen sentence, “‘set[ting] forth

enough to satisfy the appellate court that he has considered the

parties’ arguments and has a reasoned basis for exercising his

own   legal    decisionmaking             authority.’”               Id.    (quoting          Rita    v.

United States, 551 U.S. 338, 356 (2007)).                                  Finally, we review

the   substantive       reasonableness                of    the    sentence,       “taking         into

account the ‘totality of the circumstances, including the extent

of any variance from the [g]uidelines range.’”                                  Pauley, 511 F.3d

at 473 (quoting Gall, 552 U.S. at 51).

              Here,     it         is     clear        that        Bryant’s        sentence           is

procedurally reasonable.                 The district court properly calculated

his   guidelines       range        at    27     to    33        months    on     the    first       two

                                                  3
offenses    and    a    mandatory       consecutive        24    months    on    the   third

offense.         The    court    also        addressed     the     § 3553(a)       factors,

expressly questioning Bryant about his employment history.                               The

court     then     found        that     a     within-guideline            sentence      was

appropriate       and      sentenced          Bryant       to     57      months’      total

imprisonment on the three offenses.                      We hold that this sentence

is procedurally reasonable.                  See Rita, 551 U.S. at 359 (holding

that      district       court’s        determination            that     sentence       was

“appropriate” was sufficient to satisfy the requirement of an

individualized         sentence).        As     the    Rita      Court    explained,     “We

acknowledge that the judge might have said more. . . . Where a

matter is as conceptually simple as in the case at hand and the

record    makes    clear     that      the    sentencing         judge    considered     the

evidence and arguments, we do not believe the law requires the

judge to write more extensively.”                  Id.

             Bryant’s sentence was within the guidelines range, and

therefore presumptively reasonable.                      United States v. Abu Ali,

528 F.3d 210, 261 (4th Cir. 2008), cert. denied, 129 S. Ct. 1312

(2009).     Accordingly, we affirm Bryant’s sentence.                           We dispense

with oral argument because the facts and legal contentions are

adequately       presented      in     the    materials         before    the    court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED



                                               4